UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2530



GOSHEYE ABEBE ABOYE,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-349-443)


Submitted:   July 9, 2004                 Decided:   August 2, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Richard M. Evans, Assistant Director,
Susan K. Houser, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Gosheye Abebe Aboye, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board).      The order adopted and affirmed the immigration

judge’s     ruling   denying      Aboye’s       applications     for    asylum    and

withholding of removal and his request for protection under the

Convention Against Torture.             For the reasons discussed below, we

deny the petition for review.

             Aboye first challenges the Board’s finding that his

asylum application was untimely with no showing of changed or

extraordinary circumstances excusing the late filing. See 8 U.S.C.

§ 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a)(4), (5) (2004).                       We

lack   jurisdiction       to   review    this    claim   pursuant      to   8   U.S.C.

§ 1158(a)(3) (2000).           See Tsevegmid v. Ashcroft, 336 F.3d 1231,

1235 (10th Cir. 2003); Molina-Estrada v. INS, 293 F.3d 1089, 1093

(9th Cir. 2002); Fahim v. United States Attorney Gen., 278 F.3d

1216, 1217-18 (11th Cir. 2002); Ismailov v. Reno, 263 F.3d 851,

854-55 (8th Cir. 2001).

             Aboye next challenges the immigration judge’s finding

that   he   failed   to    meet   his    burden     of   proof   to    qualify     for

withholding of removal or protection under the Convention Against

Torture.     Based on our review of the record and the decisions of

the Board and the immigration judge, we conclude that substantial

evidence supports the finding that Aboye failed to show that it is


                                        - 2 -
“more likely than not” that he would face torture if removed to

Ethiopia, or that a “clear probability of persecution” entitles him

to withholding of removal.   See 8 C.F.R. § 1208.16(c)(2) (2004)

(stating that to qualify for protection under the Convention

Against Torture, an alien must show that “it is more likely than

not that he . . . would be tortured if removed to the proposed

country of removal”); Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (“To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”).

          Accordingly, we deny Aboye’s petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -